STRAS, Justice
(dissenting).
I respectfully dissent. I agree with the court that an initial waiver-of-counsel generally waives a defendant’s constitutional right to counsel throughout the proceedings, up to and including sentencing. However, in concluding that Rhoads’s constitutional rights were violated by the lack of a second, knowing and intelligent waiver-of-counsel in this case, the court relies on decisions from other jurisdictions requiring a renewed waiver when a “substantial change in circumstances” has occurred. See, e.g., United States v. McBride, 362 F.3d 360, 367 (6th Cir.2004); Becker v. Martel, 789 F.Supp.2d 1235, 1243 (S.D.Cal.2011), rev’d on other grounds, — Fed.Appx. - (9th Cir.2012). Rather than adopting a new standard, I would apply our rule that “a defendant will only be permitted to relinquish self-representation if the request is timely, reasonable, and reflects extraordinary circumstances.” State v. Clark, 722 N.W.2d 460, 469 (Minn.2006) (emphasis added).
Applying that standard, I would conclude that amending a complaint to charge a different degree of the same crime does not constitute an extraordinary circumstance requiring a second, renewed waiver-of-counsel. Prior to trial, amendments by the State to charge additional offenses are generally permitted. See State v. Pettee, 538 N.W.2d 126, 131-32 (Minn.1995) (citing Minn. R.Crim. P. 3.04, subd. 2); State v. Bluhm, 460 N.W.2d 22, 24 (Minn.1990); State v. Doeden, 309 Minn. 544, 546, 245 N.W.2d 233, 234 (1976). Indeed, Minn. R.Crim. P. 3.04, subd. 2, explicitly authorizes the State to amend its complaint to include new or additional charges. Thus, because Rhoads was expected to defend himself in compliance with all procedural rules and neither party disputes the validity of Rhoads’s initial waiver-of-counsel, Rhoads’s constitutional rights were not violated by the district court’s failure to obtain a second waiver-of-counsel from him.
Accordingly, I would hold that the State’s amendment of the complaint charging a different degree of the same crime does not constitute an “extraordinary circumstance[]” requiring a second waiver-of-counsel by Rhoads. I would therefore affirm Rhoads’s conviction for first-degree burglary.